United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41812
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALVARO HERRERA-GERONIMO, also known as Rafael Nunez-Herrera,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:05-CR-61
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alvaro

Herrera-Geronimo (Herrera) has moved for leave to withdraw and

has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Herrera was notified of his right to file a

response, but he failed to do so.   Our independent review of

counsel’s brief and the record discloses no nonfrivolous issues

for appeal.    Accordingly, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.